DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 11-14, 16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 12-14, 16, 19-20 are rejected under 35 U.S.C. 102a1/102a2 as being anticipated by U.S. Publication No. 2006/0217670 to Cecchi et al. (Cecchi).
Regarding claim 1, Cecchi teaches a plunger rod assembly for a syringe (see fig. 1-3) comprising: a first plunger rod component (22) comprising a first linear gear (26; 0026); a second plunger rod component (12) comprising a second linear gear (18; 0026); a first rotational gear (28) that is translationally fixed and comprises a plurality of gear teeth for engaging the first linear gear (26; 0026-0027); and a second rotational gear (30) that is translationally fixed and comprises a second plurality of gear teeth for engaging the second linear gear (18; 0027), wherein the first rotational gear is coupled to the second rotational gear such that translation of the first plunger rod component causes translation of the second plunger rod component (0026-0027).  
Regarding claim 2, Cecchi teaches wherein translation of the first plunger rod (22)component a first amount causes translation of the second plunger rod (12) component a second amount that is less than the first amount (0030).  
Regarding claim 3, Cecchi teaches wherein the first rotational gear and the second rotational gear are portions of a compound gear (see fig. 2; 0027).  
Regarding claim 7, Cecchi teaches wherein the first set of gear teeth has a first pitch diameter and the second set of gear teeth has a second pitch diameter that is different from the first pitch diameter (0030; see fig. 2).  
Regarding claim 12, Cecchi teaches wherein the first plunger rod component comprises at least one protrusion (one of the tine elements on element 26) and the assembly further comprises a rotational component for engaging the at least one protrusion (one of the tine elements on element 28; 0028).  
Regarding claim 13, Cecchi teaches wherein the first plunger rod component is configured to axially translate in response to rotation of the rotational component when the rotational component is engaged with at least one of the at least one protrusion (0028, 0031).  
Regarding claim 14, Cecchi teaches wherein the first plunger rod component is configured to axially translate in response to a force (pushing ring 24) having an axial component applied directly to the first plunger rod component after the rotational component disengages from the at least one protrusion (0028, 0031).  
Regarding claim 16, Cecchi teaches wherein the rotational component comprises at least one stop (see fig. 2, the base of element 12 when distal end of element 22 abuts it) that engages one of the at least one protrusion when the plunger rod component reaches an axial position relative to the rotational component (see fig. 2-3).  
Regarding claim 19, Cecchi teaches wherein the assembly comprises a housing (8) for mounting on an end of a syringe barrel (0026).  
Regarding claim 20, Cecchi teaches wherein the assembly comprises a retainer (element between housing 8 and barrel 6) for engaging with the housing and the end of the syringe barrel for affixing the plunger rod assembly to the end of the syringe barrel (0026).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi in view of Judson.
Regarding claim 4, Cecchi teaches the claim limitations of claim 1, but fails to teach wherein the first rotational gear is spaced from the second rotational gear.  
However, Judson teaches a first rotational gear (114) is spaced from the second rotational gear (126; see fig. 2-3; 0066).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the first and second rotational gears as spaced from each other in order to limit frictional resistance to rotation (Judson 0066)

Regarding claim 5, Cecchi in view of Judson teach the claim limitations of claim 4, where Judson teaches the first and second rotational gears are spaced by a third rotational gear (130; 0066, 0067).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the third rotational gear in order to allow for a clicking function and improved clutching function.
Regarding claim 6, Cecchi in view of Judson teach the claim limitations of claim 5, where Judson teaches wherein the second and third rotational gears are compound gears (0067).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cecchi in view of Oakley.
Regarding Claim 11, Cecchi teaches the claim limitations of claim 1, but fails to explicitly teach wherein at least a portion of the first plunger rod component comprises a semicircular cross section and at least a portion of the second plunger rod component comprises a complimentary semicircular cross section.
Oakley teaches at least a portion of the first plunger rod component comprises a semicircular cross section and at least a portion of the second plunger rod component comprises a complimentary semicircular cross section (Page 2 ln. 15-19, Page 14 ln. 5-8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the semi-circular cross section in order to allow for easier insertion of the plungers during use.  
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783